                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRENCE BUCHANAN and
 ISAAC TORRES,
                                                                    ORDER
          Plaintiff,
    v.                                                      Case No. 16-cv-572-wmc

 SHERIFF DAVE MAHONEY, ET AL.,

          Defendants.


         Pro se plaintiffs Isaac Torres and Terrance Buchanan are proceeding in this lawsuit

against defendants, various Dane County Jail employees, related to the conditions at the

Dane County Jail. On February 4, 2019, defendants filed a motion to dismiss plaintiff

Terrance Buchanan's claims, or to compel discovery (dkt. #49) along with supporting

documents (dkt. ##50, 51). According to defendants, Buchanan has neither responded

to their motion for summary judgment on exhaustion grounds, nor has he responded to

their July, August and October 2018 communications asking him to sign medical record

authorization forms. Given that Buchanan claims that the conditions at the jail have had

an adverse impact on his health, defendants’ discovery request is reasonable. His failure

to respond to defendants’ discovery requests, coupled with his continued failure to respond

to defendants’ motion or submit any other filings indicating that he intends to actually

oppose it, suggest that he may have abandoned this lawsuit. Indeed, while Torres may be

actively responding to defendants’ discovery requests, Buchanan is still obligated to

prosecute his claims and respond to defendants' reasonable discovery requests.
      Accordingly, the court will give Buchanan one chance to keep his claims alive: not

later than February 22, 2019, Buchanan must (1) respond to defendants’ motion for

summary judgment (dkt. #32), and (2) return a signed medical records release to

defendants’ attorney. Buchanan’s failure to follow these directives will likely cause the

court to dismiss his claims from his lawsuit for failure to prosecute pursuant to Federal

Rule of Civil Procedure 41(b). Finally, to accommodate the delay caused by Buchanan’s

failure to respond to defendants, the court is extending defendants’ expert disclosure

deadline to April 1, 2019, and the dispositive motion deadline to April 15, 2019.




                                        ORDER

      IT IS ORDERED that:

       1. Plaintiff Terrance Buchanan may have until February 22, 2019, to file a

           response to defendants’ motion for summary judgment and return a signed

           medical records release to defendants’ attorney.     If Buchanan does not

           respond by that date, the court will dismiss Buchanan’s claims with

           prejudice under Federal Rule of Civil Procedure 41(b) for Buchanan’s

           failure to prosecute it.

       2. Defendants' expert disclosure deadline is now April 1, 2019, and the dispositive

           motion deadline is now April 15, 2019.

      Dated this 5th day of February, 2019.

                                         BY THE COURT:
                                         /s/
                                         WILLIAM M. CONLEY
                                         District Judge

                                            2
